393 U.S. 536
89 S. Ct. 876
21 L. Ed. 2d 755
NEW YORK CENTRAL RAILROAD COMPANY et al.v.Louis J. LEFKOWITZ, Attorney General, et al.
No. 914.
Supreme Court of the United States
February 24, 1969

John A. Wells, Gerald E. Dwyer and Victor F  Condello, for appellants.
Louis J. Lefkowitz, Atty. Gen. of New York, pro se, Ruth Kessler Toch, Sol. Gen., and Joseph A. Romano, Asst. Atty. Gen., for appellee Lefkowitz.
Thomas A. Shaw, Jr., and Harold C. Heiss, for appellees Brotherhood of Locomotive Firemen & Enginemen and others.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed.